Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a mirror comprising: a display adjacent one side of a half-mirror to present content; a controller coupled to the display, the controller to: determine, from biometric information acquired from a sensor, a focal distance of a user facing an opposite side of the half-mirror, present content on the mirror in a first manner and a reflection of the user in a second manner in response to the focal distance corresponding to the display, and present the content on the mirror in a third manner, different than the first manner, and the reflection of the user in a fourth manner, different than the third manner, in response to the focal distance corresponding to the reflection of the user, classified in G02B 27/144.
II. Claims 14-19, drawn to a non-transitory computer-readable medium containing instructions to direct a processor to determine an optical focal distance of a user substantially facing a mirror having a display that presents content; and adjust a brightness differential between a brightness of the content and a brightness of portions the display surrounding the content based upon the determined optical focal distance of the user, classified in G06F 3/0304.
III. Claim 20, drawn to a method for operating a mirror, the method comprising detecting an optical focal distance of a user substantially facing the mirror; adjusting a brightness level of a display of the mirror based upon the detected optical distance, classified in G01B 11/026.
3.	The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another the process as claimed can be practiced by another and materially different apparatus such as a mirror apparatus with a display and sensor being located on the same side of a front/fully reflective mirror and/or wherein the reflection of the user is not presented in a different manner. Alternatively, the process as claimed can be practice by hand, such as measuring the optical distance of a user from a front/fully reflective mirror and adjust the brightness of the content of the display along with the background of the display surrounding the content of the display by turning or pushing at least one brightness button.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus such as a mirror apparatus with a display and sensor being located on the same side of a front/fully reflective mirror and/or wherein the reflection of the user is not presented in a different manner. Alternatively, the process as claimed can be practice by hand, such as measuring the optical distance of a user from a front/full reflective mirror and adjust the brightness of the content of the display and/or the background of the display surrounding the content of the display by turning or pushing at least one brightness button.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in have a materially different design, mode of operation, function, or effect. For example, the invention II is drawn to instructions to calculate an optical focal distance of a user facing a mirror and adjust a brightness differential between a content of a display and portions surrounding the content of the display based on the optical focal distance of the user, wherein the invention III detects an optical focal distance of a user facing a mirror and adjusting a brightness level of a display based on the detected optical distance without any brightness differential between the content and other portions surrounding the content of the display. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and 
 (b) the inventions would further require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive claimed features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	A telephone call was made to Mr. Michael E. Jenney on 03/04/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
March 04, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872